     Case 1-18-46942-jmm              Doc 47       Filed 05/03/21   Entered 05/03/21 14:07:38




  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------x
  In re:
  Hassnae Galhoum,                                                  Case No. 1-18-46942-jmm
                                                                    Chapter 13
                         Debtor.                                    HON. Jil Mazer-Marino
  -----------------------------------------------------x


                                          NOTICE OF MOTION

        PLEASE TAKE NOTICE, that upon the annexed application of attorneys for PHH

MORTGAGE CORPORATION AS SERVICER FOR HSBC BANK USA, NATIONAL

ASSOCIATION, AS TRUSTEE FOR FREMONT HOME LOAN TRUST 2006-C,

MORTGAGE-BACKED CERTIFICATES, SERIES 2006-C (hereinafter “Movant”), the

undersigned respectfully moves this Court for an order, pursuant to 11 U.S.C. § 362(d)(1) and 11

U.S.C. § 1301(c) terminating the automatic stay herein as to the lien interest of Movant in real

property of the debtor commonly known as 34-12 Murray Lane, Flushing, NY 11354 together with

Movant attorney’s fees and costs as set forth in amount in the motion and such other and further

relief as to the Court may seem just and proper.

        PLEASE TAKE FURTHER NOTICE that this motion shall be returnable on the 15th

day of June, 2021 at 10:00 a.m. of that day, or as soon thereafter as counsel can be heard, before

the Hon. Jil Mazer-Marino at U.S. Bankruptcy Court, Eastern District of N.Y., Conrad B.

Duberstein Courthouse, Courtroom 3529, 271-C Cadman Plaza East - Suite 1595, Brooklyn, NY

11201-1800.

        PURSUANT TO BANKRUPTCY RULE 9014 AND LOCAL BANKRUPTCY RULE

9006-1(b), IF YOU INTEND TO OPPOSE THE MOTION, YOU MUST SERVE

ON MOVANT’S COUNSEL AND FILE WITH THE CLERK OF THE BANKRUPTCY
      Case 1-18-46942-jmm    Doc 47     Filed 05/03/21   Entered 05/03/21 14:07:38




COURT, WRITTEN OPPOSITION TO THE MOTION SO AS TO ENSURE ACTUAL

RECEIPT NOT LATER THAN SEVEN (7) DAYS BEFORE THE RETURN DATE.



DATE: May 3, 2021
     Westbury, NY
                                         ROBERTSON, ANSCHUTZ, SCHNEID, CRANE
                                         AND PARTNERS, PLLC
                                         Attorney for Secured Creditor
                                         900 Merchants Concourse, Suite 310
                                         Westbury, NY 11590
                                         Phone: (516) 280-7675
                                         Fax: (516) 280-7674


                                         By: /s/ Kathy McCullough Day
                                         Kathy McCullough Day, Esq.
                                         Email:kaday@raslg.com

TO:
Debtor
Hassnae Galhoum
34-12 Murray Lane
Flushing, NY 11354

Co-Debtor
Saleh Kalil
34-12 Murray Lane
Flushing, NY 1135

Debtor’s Counsel
Roy J Lester
Lester Korinman Kamran & Masini, P.C.
600 Old Country Road
Suite 229
Garden City, NY 11530

Trustee
Michael J. Macco
2950 Express Drive South
Suite 109
Islandia, NY 11749
     Case 1-18-46942-jmm        Doc 47     Filed 05/03/21   Entered 05/03/21 14:07:38




U.S. Trustee
Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Chamber’s Copy
Hon. Jil Mazer-Marino
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800
      Case 1-18-46942-jmm             Doc 47       Filed 05/03/21   Entered 05/03/21 14:07:38




  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------x
  In re:
  Hassnae Galhoum,                                                  Case No. 1-18-46942-jmm
                                                                    Chapter 13
                         Debtor.                                    HON. Jil Mazer-Marino
  -----------------------------------------------------x


                    MOTION FOR RELIEF FROM AUTOMATIC STAY &
                          RELIEF FROM CO-DEBTOR STAY

TO:     THE HONORABLE JIL MAZER-MARINO
        UNITED STATES BANKRUPTCY JUDGE

        Movant, PHH MORTGAGE CORPORATION AS SERVICER FOR HSBC Bank USA,

National Association, as Trustee for Fremont Home Loan Trust 2006-C, Mortgage-Backed

Certificates, Series 2006-C (the “Movant”), by and through the undersigned counsel, hereby moves

this Court, pursuant to 11 U.S.C. §§ 362(d)(1) and 11 U.S.C. § 1301(c), for a modification of the

automatic stay provisions for cause, and, in support thereof, states the following:

        1.       Hassnae Galhoum (the “Debtor”), filed a voluntary petition pursuant to Chapter 13

of the United States Bankruptcy Code on December 3, 2018.

        2.       On June 30, 2006, Debtor and Co-Debtor, Saleh Kalil, executed and delivered a

Promissory Note (“Note”) and a Mortgage (“Mortgage”) securing payment of the Note in the

amount of $704,000.00 to Fremont Investment & Loan. The Mortgage, encumbering the real

property located at 34-12 Murray Lane, Flushing, NY 11354 (the “Property”), was recorded on

August 7, 2006 in Instrument Number 2006000444097 of the Public Records of Queens County,

New York. Thereafter, the Note and Mortgage were transferred to Movant by an Assignment of

Mortgage and properly endorsed Note. Subsequently, the terms and conditions of the Note and

Mortgage were modified pursuant to the Loan Modification Agreement (“Modification”) signed

                                                                                         1-18-46942-jmm
                                                                                               19-252620
                                                                                                    MFR
                                                                                                 Page #1
     Case 1-18-46942-jmm          Doc 47     Filed 05/03/21      Entered 05/03/21 14:07:38




July 1, 2015, creating a new principal balance in the amount of $676,671.39 with a deferred

principal balance of $199,800.00. True and accurate copies of documents establishing a perfected

security interest and ability to enforce the terms of the Note are attached hereto as Composite

Exhibit “A.” The documents include copies of the Note with any required indorsements, Recorded

Mortgage, Modification, Assignment(s) of Mortgage, and any other applicable documentation

supporting the right to seek a lift of the automatic stay and foreclose, if necessary.

       3.      PHH Mortgage Corporation services the underlying mortgage loan and note for the

property referenced in this Motion for HSBC Bank USA, National Association, as Trustee for

Fremont Home Loan Trust 2006-C, Mortgage-Backed Certificates, Series 2006-C (hereinafter,

"Noteholder") and is entitled to proceed accordingly. Should the Automatic Stay be lifted and/or

set aside by Order of this Court or if this case is dismissed or if the Debtor obtains a discharge and

a foreclosure action is commenced or recommenced, said foreclosure action will be conducted in

the name of the noteholder. The Noteholder has the right to foreclose because Note holder is the

original mortgagee or beneficiary or assignee of the security instrument for the referenced loan.

Note holder directly or through an agent has possession of the promissory note and the promissory

note is either made payable to Note holder or has been duly endorsed.

       4.      Co-Debtor is liable on and/or has secured the aforementioned debt with the Debtor.

       5.      The terms of the aforementioned Note and Mortgage have been in post-petition

default, and remain in default. Debtor has failed to make the current monthly mortgage payments

due to Movant under the terms of the modified Mortgage. According to Movant’s Relief from

Stay-Real Estate and Cooperative Apartments Worksheet (“Worksheet”), as of March 31, 2021,

the Mortgage is due for the January 1, 2020 through the September 1, 2020 payments, each

payment in the amount of $2,595.08, and due for the October 1, 2020 through the March 1, 2021

                                                                                          1-18-46942-jmm
                                                                                                19-252620
                                                                                                     MFR
                                                                                                  Page #2
     Case 1-18-46942-jmm          Doc 47      Filed 05/03/21     Entered 05/03/21 14:07:38




payments, each payment in the amount of $2,529.66, for a total of $36,805.55 (less the suspense

balance of $1,728.13) due to Movant in missed payments. A true and accurate copy of the

Worksheet and Movant’s Affidavit is attached hereto as Exhibit “B.”

       6.      That by failing to make mortgage payments, the Debtor has failed to provide

Movant with adequate protection for its security, entitling Movant, its successors and/or assigns,

to relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1).

       7.      According to the Debtor’s Schedule A/B, the value of the Property is $965,000.00.

A copy of the Debtor’s Schedule A/B, which is a permissible property valuation under Fed. R.

Evid. 803(8) is attached hereto as Exhibit “C.”

       8.      Based upon the Debtor’s Confirmed Third Amended Chapter 13 Plan (Docket

No.34 & No.36), the property is treated outside the plan and Secured Creditor will receive

payments directly included within the plan.

       9.      Movant’s security interest in the Property is being jeopardized by Debtor’s and Co-

Debtor’s failure to comply with the terms of the subject loan documents while Movant is prohibited

from pursuing lawful remedies to protect such interest. Movant has no protection against the

erosion of its Property position and no other form of adequate protection is provided.

       10.     If Secured Creditor is not permitted to enforce its security interest in the collateral

or be provided with adequate protection, it will suffer irreparable injury, loss, and damage.

       11.     Secured Creditor respectfully requests the Court grant it relief from the Automatic

Stay in this case pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

adequate protection to Secured Creditor for its interest in the above stated collateral.

       12.     Further, Movant respectfully requests relief from the Co-Debtor Stay as expressed

in 11 U.S.C. § 1301(a) be terminated pursuant to 11 U.S.C. § 1301(c), to the extent it applies to

                                                                                           1-18-46942-jmm
                                                                                                 19-252620
                                                                                                      MFR
                                                                                                   Page #3
     Case 1-18-46942-jmm          Doc 47     Filed 05/03/21      Entered 05/03/21 14:07:38




the Co-Debtor. In support of said request, it is respectfully submitted that the Co-Debtor received

consideration for the claim held by the Movant as least in the form of money loaned by the Movant.

It is respectfully submitted that the continuation of the stay as it pertains to the Co-Debtor would

irreparably harm Movant in the absence of post-petition payments.

       13.     If Movant is not permitted to enforce its security interest in the Property or be

provided with adequate protection, it will suffer irreparable injury, loss, and damage.

       14.     The Trustee shall be notified of any surplus monies realized upon sale of the

property in a foreclosure proceeding brought by Movant.

       15.     No previous application has been made for the relief request herein.



       WHEREFORE, Movant, prays this Honorable Court enter an order modifying the

automatic stay under 11 U.S.C. §§ 362(d)(1) and 11 U.S.C. § 1301(c), to permit Movant to take

any and all steps necessary to exercise any and all rights it may have in the collateral described

herein, to gain possession of said collateral, and for any such further relief as this Honorable Court

deems just and appropriate.


DATE: May 3, 2021
     Westbury, NY
                                               ROBERTSON, ANSCHUTZ, SCHNEID, CRANE
                                               AND PARTNERS, PLLC
                                               Attorney for Secured Creditor
                                               900 Merchants Concourse, Suite 310
                                               Westbury, NY 11590
                                               Phone: (516) 280-7675
                                               Fax: (516) 280-7674


                                               By: /s/ Kathy McCullough Day
                                               Kathy McCullough Day, Esq.
                                               Email:kaday@raslg.com

                                                                                          1-18-46942-jmm
                                                                                                19-252620
                                                                                                     MFR
                                                                                                  Page #4
